Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 6/20/2022. In the current amendments, claims 1-4, 6, 8, 10-14, 16, 19-22, 25, 27-28, 30-51 are amended. Claims 1-52 are pending and have been examined.
In responds to amendments to the Claim and Specification filed on 6/20/2022, the objections to Claim and Drawing put forth in the previous Office Action have been withdrawn.
Applicant’s arguments, see pg. 3-17 of Amendments to the Claims, filed 6/20/2022, with respect to the rejection(s) of claim(s) 1-52 under 35 U.S.C. 103 have been fully considered but are moot in view of the new ground(s) of rejection made in view of Martin.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
determining… a reduced set of parameters comprising the one or more parameters having non-zero values and excluding the one or more parameters having values of zero; 
mapping… the reduced set of parameters to a plurality of multiplication circuits of the computing device… ; and 
processing… the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set of output parameters for the neural network.

as drafted, claim 1 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses determining… a reduced set of parameters comprising the one or more parameters having non-zero values and excluding the one or more parameters having values of zero (corresponds to evaluation and judgement). Further, the claim encompasses mapping… the reduced set of parameters to a plurality of multiplication circuits of the computing device (corresponds to evaluation and judgement). Further, the claim encompasses processing… the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set of output parameters for the neural network (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the determining the reduced set of parameters includes determining the reduces set of parameters
wherein the mapping the reduced set of parameter to the plurality of multiplication circuits includes mapping the reduced set of parameters to the plurality of multiplication circuits

as drafted, claim 2 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the determining the reduced set of parameters includes determining the reduces set of parameters… (corresponds to evaluation and judgement). Further, the claim encompasses wherein the mapping the reduced set of parameter to the plurality of multiplication circuits includes mapping the reduced set of parameters to the plurality of multiplication circuits… (corresponds to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” and “at least in part via a device driver executed by the processor” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 2. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” and “at least in part via a device driver executed by the processor” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 2. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” and “at least in part via a device driver executed by the processor” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of parameters representative of the neural network comprises one or more input feature maps.

as drafted, claim 5 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises one or more input feature maps (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of parameters representative of the neural network comprises one or more input parameters representative of image content or audio content, or a combination thereof.

as drafted, claim 6 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises one or more input parameters representative of image content or audio content, or a combination thereof (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network.

as drafted, claim 7 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the reduced set of parameters representative of the neural network comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values.

as drafted, claim 8 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters representative of the neural network comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels.

as drafted, claim 9 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of additional parameters comprises one or more input parameters, and 
wherein the mapping the reduced one or more parameters to the plurality of multiplication circuits comprises mapping the set of input parameters and the one or more reduced kernel slices to the plurality of multiplication circuits.

as drafted, claim 10 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters comprises one or more input parameters (corresponds to evaluation). Further, the claim encompasses wherein the mapping the reduced set of parameters to the plurality of multiplication circuits comprises mapping the one or more input parameters and the one or more reduced kernel slices to the plurality of multiplication circuits (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the reduced set of parameters representative of the neural network comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprises one or more additional weight parameters having non-zero values
wherein the set of additional parameters comprises an input feature map, and wherein the mapping the one or more input feature map and the reduced kernel slices to the plurality of multiplication circuits includes mapping the one or more reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits.

as drafted, claim 11 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters representative of the neural network comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprises one or more additional weight parameters having non-zero values (corresponds to evaluation and judgement). Further, the claim encompasses wherein the set of additional parameters comprises an input feature map, and wherein the mapping the one or more input feature map and the reduced kernel slices to the plurality of multiplication circuits includes mapping the one or more reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the processing reduced set of parameters and the one or more input parameters… in accordance with the mapping.

as drafted, claim 12 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the processing reduced set of parameters and the one or more input parameters… in accordance with the mapping (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Further, the insignificant extra-solution activity of “comprises storing the one or more 76Attorney Docket No.: 252.P107 (P05069US.family)reduced kernel slices and the one or more input parameters in one or more buffers at least in part” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the mapping the reduced set of parameters to the plurality of multiplication circuits further comprises assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication circuits.

as drafted, claim 13 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the mapping the reduced set of parameters to the plurality of multiplication circuits further comprises assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication circuits (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via a plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the assigning the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the particular multiplication units of the plurality of multiplication circuits comprises determining an increased- efficiency mapping… analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits.

as drafted, claim 14 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the assigning the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the particular multiplication units of the plurality of multiplication circuits comprises determining an increased- efficiency mapping… analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits includes determining a number of available multiplication circuits and determining a count of the one or more reduced kernel slices assignable to the available multiplication circuits for concurrent processing.

as drafted, claim 15 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits includes determining a number of available multiplication circuits and determining a count of the one or more reduced kernel slices assignable to the available multiplication circuits for concurrent processing (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
further comprising configuring… the plurality of multiplication circuits 77Attorney Docket No.: 252.P107 (P05069US.family)based at least in part on the mapping the reduced set of parameters to the plurality of multiplication circuits to enable processing of the reduced set of parameters and the set of additional parameters to generate the set of output parameters for the neural network.

as drafted, claim 16 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses further comprising configuring… the plurality of multiplication circuits 77Attorney Docket No.: 252.P107 (P05069US.family)based at least in part on the mapping the reduced set of parameters to the plurality of multiplication circuits to enable processing of the reduced set of parameters and the set of additional parameters to generate the set of output parameters for the neural network (corresponds to evaluation with pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof, and wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network comprises generating a set of output parameters indicative of an output feature map.

as drafted, claim 17 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof, and wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network comprises generating a set of output parameters indicative of an output feature map (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 17.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “at a processor of a computing device” and “wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining… signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
… to configure the plurality of multiplication circuits to process the set of parameters representative of the neural network, the processor to: 
determine a reduced set of parameters to comprise the one or more parameters having non-zero values and to exclude the one or more parameters having values of zero; 
map the reduced set of parameters to the plurality of multiplication circuits… ; and 
initiate processing the reduced set of parameters and a set of additional parameters… and at least in part in accordance with the mapping the reduced set of parameters to the plurality of multiplication circuits to generate a set of output parameters for the neural network.

as drafted, claim 19 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses … to configure the plurality of multiplication circuits to process the set of parameters representative of the neural network (corresponds to evaluation). Further, the claim encompasses determine a reduced set of parameters to comprise the one or more parameters having non-zero values and to exclude the one or more parameters having values of zero (corresponds to evaluation and judgement). Further, the claim encompasses map the reduced set of parameters to the plurality of multiplication circuits (corresponds to evaluation and judgement). Further, the claim encompasses initiate processing the reduced set of parameters and a set of additional parameters… and at least in part in accordance with the mapping the reduced set of parameters to the plurality of multiplication circuits to generate a set of output parameters for the neural network (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
determine the reduced set of parameters … and/or map the reduced set of parameters to the plurality of multiplication circuits...

as drafted, claim 20 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses determine the reduced set of parameters … and/or map the reduced set of parameters to the plurality of multiplication circuits... (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 21 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 20 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Further, the limitation of “wherein the processor further to store… an improved-efficiency neural network, to include the reduced set of parameters, in the memory device” as drafted, is reciting insignificant extra solution activity because it relates to storing and retrieving information in memory for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere storing and retrieving information under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” and “wherein the processor further to store… an improved-efficiency neural network, to include the reduced set of parameters, in the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 22 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 20 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of ““a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Further, the limitation of “wherein the processor further to store… parameters representative of efficiency79Attorney Docket No.: 252.P107 (P05069US.family) improvements to include specified hardware configurations and/or the reduced set of parameters in the memory device” as drafted, is reciting insignificant extra solution activity because it relates to storing and retrieving information in memory for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere storing and retrieving information under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” and “… further to store… parameters representative of efficiency 79Attorney Docket No.: 252.P107 (P05069US.family) improvements to include specified hardware configurations and/or the reduced set of parameters in the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 23,
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 23 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the set of parameters representative of the neural network comprises one or more input feature maps.

as drafted, claim 23 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises one or more input feature maps (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 24,
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 24 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network.

as drafted, claim 24 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 25,
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 25 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non-zero values.

as drafted, claim 25 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non-zero values (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 26,
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 26 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels.

as drafted, claim 26 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 27,
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 27 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the set of additional parameters comprises a set of input parameters, and 
wherein… to map the reduced set of parameters to the plurality of multiplication circuits at least in part by mapping the set of input parameters and the one or more reduced kernel slices to the plurality of multiplication circuits.

as drafted, claim 27 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters comprises a set of input parameters (corresponds to evaluation). Further, the claim encompasses wherein… to map the reduced set of parameters to the plurality of multiplication circuits at least in part by mapping the set of input parameters and the one or more reduced kernel slices to the plurality of multiplication circuits (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 28,
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 28 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the reduced set of parameters comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprising one or more additional weight parameters having non-zero values, 
wherein the set of additional parameters comprises an input feature map, and wherein… to map the input feature map and the one or more reduced kernel slices to the plurality of multiplication circuits at least in part by mapping the one or more reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits.

as drafted, claim 28 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprising one or more additional weight parameters having non-zero values (corresponds to evaluation and judgement). Further, the claim encompasses wherein the set of additional parameters comprises an input feature map, and wherein… to map the input feature map and the one or more reduced kernel slices to the plurality of multiplication circuits at least in part by mapping the one or more reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 29,
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 29 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… to initiate processing the one or more reduced set of parameters and the set of input parameters… in accordance with the mapping.

as drafted, claim 29 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to initiate processing the one or more reduced set of parameters and the set of input parameters… in accordance with the mapping (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Further, the limitation of “at least in part by initiating storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers at least in part” as drafted, is reciting insignificant extra solution activity because it relates to storing and retrieving information in memory for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere storing and retrieving information under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” and “at least in part by initiating storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers at least in part” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 30,
Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 30 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… to map the reduced set of parameters to the plurality of multiplication circuits at least in part by assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication circuits.

as drafted, claim 30 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to map the reduced set of parameters to the plurality of multiplication circuits at least in part by assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 31,
Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 31 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… to assign the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits at least in part by determining an increased-efficiency mapping… to analyze the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits.

as drafted, claim 31 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to assign the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits at least in part by determining an increased-efficiency mapping… to analyze the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 32,
Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 32 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… to determine the increased-efficiency mapping at least in part by determining a count of available multiplication circuits and at least in part by determining a count of the one or more reduced kernel slices assignable to the available multiplication circuits.

as drafted, claim 32 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to determine the increased-efficiency mapping at least in part by determining a count of available multiplication circuits and at least in part by determining a count of the one or more reduced kernel slices assignable to the available multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 33,
Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 33 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… further to configure… the plurality of multiplication circuits based at least in part on the mapping the reduced set of parameters to the plurality of multiplication circuits.

as drafted, claim 33 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… further to configure… the plurality of multiplication circuits based at least in part on the mapping the reduced set of parameters to the plurality of multiplication circuits (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 34,
Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 34 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof, and wherein… to initiate processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network at least in part by generating a set of output parameters indicative of an output feature map.

as drafted, claim 34 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof, and wherein… to initiate processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network at least in part by generating a set of output parameters indicative of an output feature map (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 35,
Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 35 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 17.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a memory device… wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, “a plurality of multiplication circuits”, and “at least one processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via the plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Moreover, the additional element(s) of “wherein the neural network is to be directed to one or more computer vision applications”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Moreover, the additional element(s) of “wherein the neural network is to be directed to one or more computer vision applications”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 36,
Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 36 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
determine a reduced set of parameters to comprise the one or more parameters having non- zero values and excluding the one or more parameters having values of zero; 
map the reduced set of parameters to a plurality of multiplication circuits of the computing device; and 
initiate processing… the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set of output parameters for the neural network.

as drafted, claim 36 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses determine a reduced set of parameters to comprise the one or more parameters having non- zero values and excluding the one or more parameters having values of zero (corresponds to evaluation and judgement). Further, the claim encompasses map the reduced set of parameters to a plurality of multiplication circuits of the computing device (corresponds to evaluation and judgement). Further, the claim encompasses initiate processing… the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set of output parameters for the neural network (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero,” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 37,
Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 37 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
determine the reduced set of parameters… and/or map the reduced set of 83Attorney Docket No.: 252.P107 (P05069US.family) parameters to the plurality of multiplication circuits via at least in part execution of the device driver.

as drafted, claim 37 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses determine the reduced set of parameters… and/or map the reduced set of 83Attorney Docket No.: 252.P107 (P05069US.family) parameters to the plurality of multiplication circuits via at least in part execution of the device driver (corresponds to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 38,
Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 38 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 37. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” and “store… an improved-efficiency neural network, to include the reduced set of parameters, in the memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 39,
Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 39 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 37. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” and “store… parameters representative of efficiency improvements including specified hardware configurations and/or the reduced set of parameters in the memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 40,
Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 40 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the set of parameters representative of the neural network to comprise a set of input parameters representative of image content.

as drafted, claim 40 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network to comprise a set of input parameters representative of image content (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 41,
Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 41 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the set of parameters representative of the neural network to comprise a set of trained weight parameters representative of the neural network.

as drafted, claim 41 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network to comprise a set of trained weight parameters representative of the neural network (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 42,
Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 42 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the reduced set of parameters to comprise one or more reduced kernel slices to comprise trained weight parameters to have non- zero values.

as drafted, claim 42 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters to comprise one or more reduced kernel slices to comprise trained weight parameters to have non- zero values (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 43,
Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 43 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the one or more reduced kernel slices to comprise one or more two-dimensional slices of one or more three-dimensional kernels.

as drafted, claim 43 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the one or more reduced kernel slices to comprise one or more two-dimensional slices of one or more three-dimensional kernels (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 44,
Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 44 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the set of additional parameters to comprise a set of input parameters, and 
wherein… to map the reduced set of parameters to the plurality of multiplication circuits at least in part by mapping the set of input parameters and the one or more reduced kernel slices to the plurality of multiplication circuits.

as drafted, claim 44 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters to comprise a set of input parameters (corresponds to evaluation). Further, the claim encompasses wherein… to map the reduced set of parameters to the plurality of multiplication circuits at least in part by mapping the set of input parameters and the one or more reduced kernel slices to the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 45,
Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 45 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the reduced set of parameters to comprise the one or more reduced kernel slices to comprise the trained weight parameters to have non-zero values and further to comprise one or more additional weight parameters to have non-zero values, 
wherein the set of additional parameters to comprise an input feature map, and wherein… map the input feature map 85Attorney Docket No.: 252.P107 (P05069US.family)and the one or more reduced kernel slices to the plurality of multiplication circuits at least in part by mapping the one or more reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits.

as drafted, claim 45 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters to comprise the one or more reduced kernel slices to comprise the trained weight parameters to have non-zero values and further to comprise one or more additional weight parameters to have non-zero values (corresponds to evaluation and judgement). Further, the claim encompasses wherein the set of additional parameters to comprise an input feature map, and wherein… map the input feature map 85Attorney Docket No.: 252.P107 (P05069US.family)and the one or more reduced kernel slices to the plurality of multiplication circuits at least in part by mapping the one or more reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 46,
Claim 46 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 46 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein… to initiate processing the reduced set of parameters and the set of input parameters… at least in part in accordance with the mapping.

as drafted, claim 46 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to initiate processing the reduced set of parameters and the set of input parameters… at least in part in accordance with the mapping (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Further, the limitation of “at least in part by storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers” as drafted, is reciting insignificant extra solution activity because it relates to storing and retrieving information in memory for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere storing and retrieving information under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” and “at least in part by storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers”  are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 47,
Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 47 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein… to map the set of input parameters and the one or more reduced kernel slices to the plurality of multiplication circuits at least in part by assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication circuits.

as drafted, claim 47 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to map the set of input parameters and the one or more reduced kernel slices to the plurality of multiplication circuits at least in part by assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 48,
Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 48 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein… to assign the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits at least in part by 86Attorney Docket No.: 252.P107 (P05069US.family) determining an increased-efficiency mapping… analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits.

as drafted, claim 48 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to assign the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits at least in part by 86Attorney Docket No.: 252.P107 (P05069US.family) determining an increased-efficiency mapping… analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 49,
Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 49 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein… to analyze the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits at least in part by determining a number of available multiplication circuits and determining a count of the one or more reduced kernel slices assignable to the available multiplication circuits for concurrent processing.

as drafted, claim 49 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to analyze the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits at least in part by determining a number of available multiplication circuits and determining a count of the one or more reduced kernel slices assignable to the available multiplication circuits for concurrent processing (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 50,
Claim 50 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 50 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein … to configure… the plurality of multiplication circuits based at least in part on the mapping the reduced set of parameters to the plurality of multiplication circuits to enable processing of the reduced set of parameters and the set of additional parameters to generate the set of output parameters for the neural network.

as drafted, claim 50 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein … to configure… the plurality of multiplication circuits based at least in part on the mapping the reduced set of parameters to the plurality of multiplication circuits to enable processing of the reduced set of parameters and the set of additional parameters to generate the set of output parameters for the neural network (corresponds to evaluation with pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 51,
Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 51 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the set of additional parameters comprise parameters indicative of image content or audio content or a combination thereof, and 
wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural 87Attorney Docket No.: 252.P107 (P05069US.family) network to comprise generating a set of output parameters indicative of an output feature map.

as drafted, claim 51 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters comprise parameters indicative of image content or audio content or a combination thereof (corresponds to evaluation). Further, the claim encompasses wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural 87Attorney Docket No.: 252.P107 (P05069US.family) network to comprise generating a set of output parameters indicative of an output feature map (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 52,
Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 52 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 51.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium” and “wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” only recites the idea of a solution or outcome, rather than details of how a solution to a problem is accomplished under MPEP 2106.05(f). Moreover, the additional element(s) of “wherein the neural network is directed to one or more computer vision applications”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. The mere instruction to apply an exception of “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” does not recite details of how to accomplish an increase in concurrent mappings in MPEP 2106.05(f)(1). Moreover, the additional element(s) of “wherein the neural network is directed to one or more computer vision applications”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 16-26, and 33-43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin (US11182668B2)
Regarding Claim 1,
Martin teaches a method, comprising (Martin, Col. 1 Lines 62-65, “There is provided a method of manufacturing, using an integrated circuit manufacturing system, hardware for implementing a Deep Neural Network (DNN) having a convolution layer” teaches a method)
obtaining, at a processor of a computing device, signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device (Martin, Col. 28 Lines 8-14, “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors” teaches the processor of a computing device. Col. 25 Lines 20-27, “a bias is known in advance since it represents part of the definition of a neural network. It may therefore be convenient to arrange for a bias to be provided to a neuron engine by a weight buffer 240 in response to the neuron engine requesting a set of weights 302. A bias may be stored in memory with the corresponding set of filter weights. A weight buffer may comprise a register (not shown) to receive the bias from memory along with a set of filter weights” teaches bias corresponding to a set of weights that represents part of the definition of a neural network (corresponds to states indicative of the set of parameters representative of a neural network) from a memory of the computing device)
 wherein the set of parameters representative of the neural network comprises one or more parameters having non-zero values and further comprises one or more parameters having values of zero (Martin, Col. 4 Lines 27-31, “The method may further comprise identifying zero data values in the received data values and, for each weight and its respective data value, the multiplying comprising multiplying the weight by the respective data value only if the weight and data value are both non-zero” teaches each weight (corresponds to the one or more parameters (having zero and non-zero data values).
determining, utilizing the processor of the computing device, a reduced set of parameters comprising the one or more parameters having non-zero values and excluding the one or more parameters having values of zero (Martin, Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches determining the sparsity of the input data and weights (corresponds to the reduced set of parameters) by not evaluating (excluding) the zero values). 
mapping, utilizing the processor, the reduced set of parameters to a plurality of multiplication circuits of the computing device to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits (Martin, Col. 17 Lines 30-35, “Once the input data and weights have been received, data may be pushed through the multiplication logic 309. As has been described, the control block 304 may combine the data sparsity map with the weights sparsity map in order to select the next pair of non-zero data and non-zero weight for multiplication” teaches mapping non-zero input data and weights (corresponds to the reduced set of parameters) to a plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 3 Lines 47-49, “The multiplication logic may comprise a plurality of multipliers arranged to concurrently combine a plurality of weights with a plurality of corresponding data values” teaches affecting the concurrently combination of the plurality of weights (corresponds to the set of parameters representative of the neural network) to plurality of multipliers).  
processing, at least in part via the plurality of multiplication circuits, the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set of output parameters for the neural network (Martin, Col. 10 Lines 32-35, “In some implementations a neural network may comprise a plurality of multipliers and an adder tree arranged to sum the outputs from the multipliers prior to accumulation so as to form a result for the convolution calculation” teaches the plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 4 Lines 14-22, “receiving weights and corresponding data values for a convolution operation; identifying zero weights in the received weights; for each weight and its respective data value, multiplying the weight by the respective data value only if the weight is non-zero; and accumulating the results of the multiplying operations so as to form an output for the respective convolution operation” teaches processing the weights with non-zero values (corresponds to the reduced set of parameters) and corresponding data value (corresponds a set of additional parameters at least in part in accordance with the mapping) to form an output for the respective convolution operation (corresponds to the neural network)).
Regarding Claim 2,
Martin teaches the method of claim 1, 
wherein the determining the reduced set of parameters includes determining the reduced set of parameters at least in part via a device driver executed by the processor (Martin, Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches determining the sparsity of the input data and weights (corresponds to the reduced set of parameters). Col. 27 Lines 45-49, “In the case of a software implementation, the module, functionality, component, element, unit, block or logic represents program code that performs the specified tasks when executed on a processor” teaches driver in the operating system executed by the processor).
wherein the mapping the reduced set of parameters to the plurality of multiplication circuits includes mapping the reduced set of parameters to the plurality of multiplication circuits at least in part via the device driver executed by the processor (Martin, Col. 17 Lines 30-35, “Once the input data and weights have been received, data may be pushed through the multiplication logic 309. As has been described, the control block 304 may combine the data sparsity map with the weights sparsity map in order to select the next pair of non-zero data and non-zero weight for multiplication” teaches mapping non-zero input data and weights (corresponds to the reduced set of parameters) to a plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits)).
Regarding Claim 3,
Martin teaches the method of claim 2, 
further including storing, at least in part via the device driver executed by the processor, an improved-efficiency neural network, including the reduced set of parameters, in the memory of the computing device (Martin, Col. 13 Lines 3-5, “Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches an improved-efficiency neural network. Col. 19 Lines 26-29, “A weight buffer stores its weights in a compressed format (e.g. with the zeros removed and with a configurable reduced bit depth) in packed weights buffer 401” teaches storing the compressed weights (corresponds to the reduced set of parameters) that are included in improved-efficiency neural network, into a weight buffer (corresponds to the memory) of the computing device). 
Regarding Claim 4,
Martin teaches the method of claim 2, 
further including storing, at least in part via the device driver executed by the processor, parameters representative of efficiency improvements including specified hardware configurations and/or the reduced set of parameters in the memory of the computing device (Martin, Col. 13 Lines 3-5, “Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches an improved-efficiency neural network. Col. 19 Lines 26-29, “A weight buffer stores its weights in a compressed format (e.g. with the zeros removed and with a configurable reduced bit depth) in packed weights buffer 401” teaches storing the compressed weights (corresponds to the reduced set of parameters) that are included in improved-efficiency neural network, into a weight buffer (corresponds to the memory) of the computing device). Col. 20-21 Lines 66-67 and Lines 1-2, “The filters available at the weight buffers may be updated at the start of a hardware pass when a fresh configuration is pushed to the elements of the hardware implementation of the CNN by the command decoder 220” teaches the specified hardware configurations).
Regarding Claim 5,
Martin teaches the method of claim 1, 
wherein the set of parameters representative of the neural network comprises one or more input feature maps (Martin, Col. 12 Lines 50-63, “the weight data for a neural network is known when the network is configured and optimized… a sparsity map for the weight data may be calculated in advance and stored with the weights in memory… an entity running at a data processing system supporting the hardware implementation 200 may be configured to generate sparsity maps for incoming data and store the sparsity maps in memory for subsequent use by the input data module 230” teaches a sparsity maps for the input data (corresponds to the one or more input feature maps) from the weight data for a neural network (corresponds to the set of parameters representative of the neural network)).
Regarding Claim 6,
Martin teaches the method of claim 1, 
wherein the set of parameters representative of the neural network comprises one or more input parameters representative of image content or audio content, or a combination thereof (Martin, Col. 6 Lines 42-48, “For a plurality of convolution layers of a CNN, the input data for that layer is processed by convolving the input data for that layer using the weights associated with that layer. For a first layer, the ‘input data’ can be considered to be the initial input to the CNN, which may in some examples be an image—for example where the CNN is being utilised for vision applications” teaches the input data (corresponds to one or more input parameters) representative of image (corresponds to image content)).
Regarding Claim 7,
Martin teaches the method of claim 1, 
wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network (Martin, Col.  Lines , “Since the weight data for a neural network is known when the network is configured and optimised (typically the weights are generated for the filters on a neural network being trained)” teaches trained weights representative of the neural network). 
Regarding Claim 8,
Martin teaches the method of claim 1, 
wherein the reduced set of parameters representative of the neural network comprises one or more reduced kernel slices comprising trained weight parameters having non-zero values (Martin, Col. 24 Lines 53-55, “When the size of a filter kernel is larger than can be fitted into a weight buffer it is necessary to split filters so that each filter is processed over more than one pass” teaches the filter kernel being split (corresponding to one or more reduced kernel slices). Col. 12 Lines 50-55, “Since the weight data for a neural network is known when the network is configured and optimised (typically the weights are generated for the filters on a neural network being trained), a sparsity map for the weight data may be calculated in advance and stored with the weights in memory” teaches the filter kernels (corresponding to one or more reduced kernel slices) comprising sparse weight, representative of the neural network, that are trained. Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches sparsity of the input data and weights (corresponds to weight parameters having non-zero values)).
Regarding Claim 9,
Martin teaches the method of claim 8, 
wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (Martin, FIG. 1 and Col. 6 Lines 23-31, “the format of data used in a CNN may be formed of a plurality of planes. The input data may be arranged as P planes of data, where each plane has a dimension x×y. The CNN comprises a plurality of layers each of which has associated therewith a plurality of filters w0 . . . wn. The filters w0 . . . wn each have a dimension m×n×P and are be applied to the input data according to a convolution operation across a number of steps in directions and t, as illustrated in FIG. 1” teaches a three-dimensional filter (corresponds to kernel) with a plurality of two-dimensional planes (corresponds to slices)).
Regarding Claim 16,
Martin teaches the method of claim 2, 
further comprising configuring, at least in part via the device driver executed by the processor, the plurality of multiplication circuits based at least in part on the mapping the reduced set of parameters to the plurality of multiplication circuits to enable process processing of the reduced set of parameters and the set of additional parameters to generate the set of output parameters for the neural network (Martin, Col. 3 Lines 47-49, “The multiplication logic may comprise a plurality of multipliers arranged to concurrently combine a plurality of weights with a plurality of corresponding data values” teaches configuring the plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 10 Lines 32-35, “In some implementations a neural network may comprise a plurality of multipliers and an adder tree arranged to sum the outputs from the multipliers prior to accumulation so as to form a result for the convolution calculation” teaches the plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 4 Lines 14-22, “receiving weights and corresponding data values for a convolution operation; identifying zero weights in the received weights; for each weight and its respective data value, multiplying the weight by the respective data value only if the weight is non-zero; and accumulating the results of the multiplying operations so as to form an output for the respective convolution operation” teaches processing the weights with non-zero values (corresponds to the reduced set of parameters) and corresponding data value (corresponds a set of additional parameters at least in part in accordance with the mapping) to form an output for the respective convolution operation (corresponds to the neural network)).
Regarding Claim 17,
Martin teaches the method of claim 16, 
wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof, and wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network comprises generating a set of output parameters indicative of an output feature map (Martin, Col. 6 Lines 50-64, “The first set of intermediate data can be considered to form the input data for the second layer which processes the first intermediate data to produce output data in the form of second intermediate data. Where the CNN contains a third layer, the third layer receives the second intermediate data as input data and processes that data to produce third intermediate data as output data… This is repeated until the final layer produces output data that can be considered to be the output of the CNN” teaches generating a set of output data (corresponds to output parameters indicative of an output feature map)).
Regarding Claim 18,
Martin teaches the method of claim 17, 
wherein the neural network is directed to one or more computer vision applications (Martin, Col. 6 Lines 47-48, “for example where the CNN is being utilised for vision applications” teaches the neural network utilized for one or more computer vision applications)
Regarding Claim 19,
Martin teaches an apparatus, comprising (Martin, Col. 30 Lines 16-20, “The implementation of concepts set forth in this application in devices, apparatus, modules, and/or systems (as well as in methods implemented herein) may give rise to performance improvements when compared with known implementations” teaches an apparatus). 
a memory device to store signals and/or states indicative of a set of parameters representative of a neural network (Martin, Col. 12 Lines 50-55, “Since the weight data for a neural network is known when the network is configured and optimised (typically the weights are generated for the filters on a neural network being trained), a sparsity map for the weight data may be calculated in advance and stored with the weights in memory” teaches the weight data (corresponds to a set of parameters) for a neural network stored in memory. Col. 25 Lines 20-27, “a bias is known in advance since it represents part of the definition of a neural network. It may therefore be convenient to arrange for a bias to be provided to a neuron engine by a weight buffer 240 in response to the neuron engine requesting a set of weights 302. A bias may be stored in memory with the corresponding set of filter weights. A weight buffer may comprise a register (not shown) to receive the bias from memory along with a set of filter weights” teaches bias corresponding to a set of weights that represents part of the definition of a neural network (corresponds to states indicative of the set of parameters representative of a neural network) from a memory of the computing device)
wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero (Martin, Col. 4 Lines 27-31, “The method may further comprise identifying zero data values in the received data values and, for each weight and its respective data value, the multiplying comprising multiplying the weight by the respective data value only if the weight and data value are both non-zero” teaches each weight (corresponds to the one or more parameters (having zero and non-zero data values).
a plurality of multiplication circuits (Martin, Col.  Lines, “The multiplication logic may comprise a plurality of multipliers arranged to concurrently combine a plurality of weights with a plurality of corresponding data values” teaches a plurality of multipliers in the multiplication logic (corresponds to a plurality of multiplication circuits)). 
at least one processor to configure the plurality of multiplication circuits to process the set of parameters representative of the neural network, the processor to (Martin, Col. 28 Lines 8-14, “A processor may be any kind of general purpose or dedicated processor, such as a CPU, GPU, System-on-chip, state machine, media processor, an application-specific integrated circuit (ASIC), a programmable logic array, a field-programmable gate array (FPGA), or the like. A computer or computer system may comprise one or more processors” teaches the processor of a computing device. Col. Lines, “The multiplication logic may comprise a plurality of multipliers arranged to concurrently combine a plurality of weights with a plurality of corresponding data values” teaches the plurality if multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits) processing the plurality of weights (corresponds to the set of parameters representative of the neural network)). 
obtain signals and/or states representative of the set of parameters representative of the neural network from the memory device (Martin, Col. 25 Lines 20-27, “a bias is known in advance since it represents part of the definition of a neural network. It may therefore be convenient to arrange for a bias to be provided to a neuron engine by a weight buffer 240 in response to the neuron engine requesting a set of weights 302. A bias may be stored in memory with the corresponding set of filter weights. A weight buffer may comprise a register (not shown) to receive the bias from memory along with a set of filter weights” teaches bias corresponding to a set of weights that represents part of the definition of a neural network (corresponds to states indicative of the set of parameters representative of a neural network) from a memory of the computing device). 
determine a reduced set of parameters to comprise the one or more parameters having non-zero values and to exclude the one or more parameters having values of zero (Martin, Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches determining the sparsity of the input data and weights (corresponds to the reduced set of parameters) by not evaluating (excluding) the zero values).
map the reduced set of parameters to the plurality of multiplication circuits to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits (Martin, Col. 17 Lines 30-35, “Once the input data and weights have been received, data may be pushed through the multiplication logic 309. As has been described, the control block 304 may combine the data sparsity map with the weights sparsity map in order to select the next pair of non-zero data and non-zero weight for multiplication” teaches mapping non-zero input data and weights (corresponds to the reduced set of parameters) to a plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 3 Lines 47-49, “The multiplication logic may comprise a plurality of multipliers arranged to concurrently combine a plurality of weights with a plurality of corresponding data values” teaches affecting the concurrently combination of the plurality of weights (corresponds to the set of parameters representative of the neural network) to plurality of multipliers). 
initiate processing the reduced set of parameters and a set of additional parameters at least in part via the plurality of multiplication circuits and at least in part in accordance with the mapping the reduced set of parameters to the plurality of multiplication circuits to generate a set of output parameters for the neural network (Martin, Col. 10 Lines 32-35, “In some implementations a neural network may comprise a plurality of multipliers and an adder tree arranged to sum the outputs from the multipliers prior to accumulation so as to form a result for the convolution calculation” teaches the plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 4 Lines 14-22, “receiving weights and corresponding data values for a convolution operation; identifying zero weights in the received weights; for each weight and its respective data value, multiplying the weight by the respective data value only if the weight is non-zero; and accumulating the results of the multiplying operations so as to form an output for the respective convolution operation” teaches processing the weights with non-zero values (corresponds to the reduced set of parameters) and corresponding data value (corresponds a set of additional parameters at least in part in accordance with the mapping) to form an output for the respective convolution operation (corresponds to the neural network)).
Regarding Claim 20,
Martin teaches the apparatus of claim 19, wherein the processor to: 
determine the reduced set of parameters at least in part via execution of a device driver (Martin, Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches determining the sparsity of the input data and weights (corresponds to the reduced set of parameters). Col. 27 Lines 45-49, “In the case of a software implementation, the module, functionality, component, element, unit, block or logic represents program code that performs the specified tasks when executed on a processor” teaches driver in the operating system executed by the processor). 
map the reduced set of parameters to the plurality of multiplication circuits at least in part via execution of the device driver (Martin, Col. 17 Lines 30-35, “Once the input data and weights have been received, data may be pushed through the multiplication logic 309. As has been described, the control block 304 may combine the data sparsity map with the weights sparsity map in order to select the next pair of non-zero data and non-zero weight for multiplication” teaches mapping non-zero input data and weights (corresponds to the reduced set of parameters) to a plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits)).
Regarding Claim 21,
Martin teaches the apparatus of claim 20, 
wherein the processor further to store, via execution of the device driver, an improved-efficiency neural network, to include the reduced set of parameters, in the memory device (Martin, Col. 13 Lines 3-5, “Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches an improved-efficiency neural network. Col. 19 Lines 26-29, “A weight buffer stores its weights in a compressed format (e.g. with the zeros removed and with a configurable reduced bit depth) in packed weights buffer 401” teaches storing the compressed weights (corresponds to the reduced set of parameters) that are included in improved-efficiency neural network, into a weight buffer (corresponds to the memory device)).
Regarding Claim 22,
Martin teaches the apparatus of claim 20, 
wherein the processor further to store, via execution of the device driver, parameters representative of efficiency improvements to include specified hardware configurations and/or the reduced set of parameters in the memory device (Martin, Col. 13 Lines 3-5, “Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches an improved-efficiency neural network. Col. 19 Lines 26-29, “A weight buffer stores its weights in a compressed format (e.g. with the zeros removed and with a configurable reduced bit depth) in packed weights buffer 401” teaches storing the compressed weights (corresponds to the reduced set of parameters) that are included in improved-efficiency neural network, into a weight buffer (corresponds to the memory device) of the computing device). Col. 20-21 Lines 66-67 and Lines 1-2, “The filters available at the weight buffers may be updated at the start of a hardware pass when a fresh configuration is pushed to the elements of the hardware implementation of the CNN by the command decoder 220” teaches the specified hardware configurations).
Regarding Claim 23,
Martin teaches the apparatus of claim 20, 
wherein the set of parameters representative of the neural network comprises one or more input feature maps (Martin, Col. 12 Lines 50-63, “the weight data for a neural network is known when the network is configured and optimized… a sparsity map for the weight data may be calculated in advance and stored with the weights in memory… an entity running at a data processing system supporting the hardware implementation 200 may be configured to generate sparsity maps for incoming data and store the sparsity maps in memory for subsequent use by the input data module 230” teaches a sparsity maps for the input data (corresponds to the one or more input feature maps) from the weight data for a neural network (corresponds to the set of parameters representative of the neural network)).
Regarding Claim 24,
Martin teaches the apparatus of claim 20, 
wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network (Martin, Col.  Lines , “Since the weight data for a neural network is known when the network is configured and optimised (typically the weights are generated for the filters on a neural network being trained)” teaches trained weights representative of the neural network).
Regarding Claim 25,
Martin teaches the apparatus of claim 24, 
wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non-zero values (Martin, Col. 24 Lines 53-55, “When the size of a filter kernel is larger than can be fitted into a weight buffer it is necessary to split filters so that each filter is processed over more than one pass” teaches the filter kernel being split (corresponding to one or more reduced kernel slices). Col. 12 Lines 50-55, “Since the weight data for a neural network is known when the network is configured and optimised (typically the weights are generated for the filters on a neural network being trained), a sparsity map for the weight data may be calculated in advance and stored with the weights in memory” teaches the filter kernels (corresponding to one or more reduced kernel slices) comprising sparse weight, representative of the neural network, that are trained. Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches sparsity of the input data and weights (corresponds to weight parameters having non-zero values)).
Regarding Claim 26,
Martin teaches the apparatus of claim 25, 
wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three- dimensional kernels (Martin, FIG. 1 and Col. 6 Lines 23-31, “the format of data used in a CNN may be formed of a plurality of planes. The input data may be arranged as P planes of data, where each plane has a dimension x×y. The CNN comprises a plurality of layers each of which has associated therewith a plurality of filters w0 . . . wn. The filters w0 . . . wn each have a dimension m×n×P and are be applied to the input data according to a convolution operation across a number of steps in directions and t, as illustrated in FIG. 1” teaches a three-dimensional filter (corresponds to kernel) with a plurality of two-dimensional planes (corresponds to slices)).
Regarding Claim 33,
Martin teaches the apparatus of claim 20, 
wherein the processor further to configure, at least in part via execution of the device driver, the plurality of multiplication circuits based at least in part on the mapping the reduced set of parameters to the plurality of multiplication circuits (Martin, Col. 3 Lines 47-49, “The multiplication logic may comprise a plurality of multipliers arranged to concurrently combine a plurality of weights with a plurality of corresponding data values” teaches configuring the plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 10 Lines 32-35, “In some implementations a neural network may comprise a plurality of multipliers and an adder tree arranged to sum the outputs from the multipliers prior to accumulation so as to form a result for the convolution calculation” teaches the plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 4 Lines 14-22, “receiving weights and corresponding data values for a convolution operation; identifying zero weights in the received weights; for each weight and its respective data value, multiplying the weight by the respective data value only if the weight is non-zero; and accumulating the results of the multiplying operations so as to form an output for the respective convolution operation” teaches processing the weights with non-zero values (corresponds to the reduced set of parameters) and corresponding data value (corresponds a set of additional parameters at least in part in accordance with the mapping) to form an output for the respective convolution operation (corresponds to the neural network)).
Regarding Claim 34,
Martin teaches the apparatus of claim 33, 
wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof, and wherein the processor to initiate processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network at least in part by generating a set of output parameters indicative of an output feature map (Martin, Col. 6 Lines 50-64, “The first set of intermediate data can be considered to form the input data for the second layer which processes the first intermediate data to produce output data in the form of second intermediate data. Where the CNN contains a third layer, the third layer receives the second intermediate data as input data and processes that data to produce third intermediate data as output data… This is repeated until the final layer produces output data that can be considered to be the output of the CNN” teaches generating a set of output data (corresponds to output parameters indicative of an output feature map)).
Regarding Claim 35,
Martin teaches the apparatus of claim 34, 
wherein the neural network is to be directed to one or more computer vision applications (Martin, Col. 6 Lines 47-48, “for example where the CNN is being utilised for vision applications” teaches the neural network utilized for one or more computer vision applications).
Regarding Claim 36,
Martin teaches an article, comprising: a non-transitory computer-readable medium to have stored thereon instructions executable by a computing device to (Martin, Col. 5 Lines 6-10, “There is provided a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform any of the methods described herein” teaches an article comprising a non-transitory computer readable storage medium that consist of instructions executable by a computer system).
obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device (Martin, Col. 25 Lines 20-27, “a bias is known in advance since it represents part of the definition of a neural network. It may therefore be convenient to arrange for a bias to be provided to a neuron engine by a weight buffer 240 in response to the neuron engine requesting a set of weights 302. A bias may be stored in memory with the corresponding set of filter weights. A weight buffer may comprise a register (not shown) to receive the bias from memory along with a set of filter weights” teaches bias corresponding to a set of weights that represents part of the definition of a neural network (corresponds to states indicative of the set of parameters representative of a neural network) from a memory of the computing device).
wherein the set of parameters representative of the neural network to comprise one or more parameters having non-zero values and further to comprise one or more parameters having values of zero (Martin, Col. 4 Lines 27-31, “The method may further comprise identifying zero data values in the received data values and, for each weight and its respective data value, the multiplying comprising multiplying the weight by the respective data value only if the weight and data value are both non-zero” teaches each weight (corresponds to the one or more parameters (having zero and non-zero data values).
determine a reduced set of parameters to comprise the one or more parameters having non-zero values and excluding the one or more parameters having values of zero (Martin, Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches determining the sparsity of the input data and weights (corresponds to the reduced set of parameters) by not evaluating (excluding) the zero values).
map the reduced set of parameters to a plurality of multiplication circuits of the computing device to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits (Martin, Col. 17 Lines 30-35, “Once the input data and weights have been received, data may be pushed through the multiplication logic 309. As has been described, the control block 304 may combine the data sparsity map with the weights sparsity map in order to select the next pair of non-zero data and non-zero weight for multiplication” teaches mapping non-zero input data and weights (corresponds to the reduced set of parameters) to a plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 3 Lines 47-49, “The multiplication logic may comprise a plurality of multipliers arranged to concurrently combine a plurality of weights with a plurality of corresponding data values” teaches affecting the concurrently combination of the plurality of weights (corresponds to the set of parameters representative of the neural network) to plurality of multipliers).  
initiate processing, at least in part via the plurality of multiplication circuits, the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set of output parameters for the neural network (Martin, Col. 10 Lines 32-35, “In some implementations a neural network may comprise a plurality of multipliers and an adder tree arranged to sum the outputs from the multipliers prior to accumulation so as to form a result for the convolution calculation” teaches the plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits). Col. 4 Lines 14-22, “receiving weights and corresponding data values for a convolution operation; identifying zero weights in the received weights; for each weight and its respective data value, multiplying the weight by the respective data value only if the weight is non-zero; and accumulating the results of the multiplying operations so as to form an output for the respective convolution operation” teaches processing the weights with non-zero values (corresponds to the reduced set of parameters) and corresponding data value (corresponds a set of additional parameters at least in part in accordance with the mapping) to form an output for the respective convolution operation (corresponds to the neural network)).
Regarding Claim 37,
Martin teaches the article of claim 36, wherein the non-transitory computer readable medium to have stored thereon further instructions executable by the computing device to 
determine the reduced set of parameters at least in part via execution of a device driver (Martin, Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches determining the sparsity of the input data and weights (corresponds to the reduced set of parameters). Col. 27 Lines 45-49, “In the case of a software implementation, the module, functionality, component, element, unit, block or logic represents program code that performs the specified tasks when executed on a processor” teaches driver in the operating system executed by the processor).
 map the reduced set of parameters to the plurality of multiplication circuits at least in part via execution of the device driver (Martin, Col. 17 Lines 30-35, “Once the input data and weights have been received, data may be pushed through the multiplication logic 309. As has been described, the control block 304 may combine the data sparsity map with the weights sparsity map in order to select the next pair of non-zero data and non-zero weight for multiplication” teaches mapping non-zero input data and weights (corresponds to the reduced set of parameters) to a plurality of multipliers in the multiplication logic (corresponds to the plurality of multiplication circuits)).
Regarding Claim 38,
Martin teaches the article of claim 37, wherein the non-transitory computer readable medium to have stored thereon further instructions executable by the computing device 
to store, via execution of the device driver, an improved-efficiency neural network, to include the reduced set of parameters, in the memory of the computing device (Martin, Col. 13 Lines 3-5, “Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches an improved-efficiency neural network. Col. 19 Lines 26-29, “A weight buffer stores its weights in a compressed format (e.g. with the zeros removed and with a configurable reduced bit depth) in packed weights buffer 401” teaches storing the compressed weights (corresponds to the reduced set of parameters) that are included in improved-efficiency neural network, into a weight buffer (corresponds to the memory) of the computing device).
Regarding Claim 39,
Martin teaches the article of claim 37, wherein the non-transitory computer readable medium to have stored thereon further instructions executable by the computing device 
to store, via execution of the device driver, parameters representative of efficiency improvements to include specified hardware configurations and/or the reduced set of parameters in the memory of the computing device (Martin, Col. 13 Lines 3-5, “Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches an improved-efficiency neural network. Col. 19 Lines 26-29, “A weight buffer stores its weights in a compressed format (e.g. with the zeros removed and with a configurable reduced bit depth) in packed weights buffer 401” teaches storing the compressed weights (corresponds to the reduced set of parameters) that are included in improved-efficiency neural network, into a weight buffer (corresponds to the memory) of the computing device). Col. 20-21 Lines 66-67 and Lines 1-2, “The filters available at the weight buffers may be updated at the start of a hardware pass when a fresh configuration is pushed to the elements of the hardware implementation of the CNN by the command decoder 220” teaches the specified hardware configurations). 
Regarding Claim 40,
Martin teaches the article of claim 37, 
wherein the set of parameters representative of the neural network to comprise a set of input parameters representative of image content (Martin, Col. 6 Lines 42-48, “For a plurality of convolution layers of a CNN, the input data for that layer is processed by convolving the input data for that layer using the weights associated with that layer. For a first layer, the ‘input data’ can be considered to be the initial input to the CNN, which may in some examples be an image—for example where the CNN is being utilised for vision applications” teaches the input data (corresponds to one or more input parameters) representative of image (corresponds to image content)).
Regarding Claim 41,
Martin teaches the article of claim 37, 
wherein the set of parameters representative of the neural network to comprise a set of trained weight parameters representative of the neural network (Martin, Col.  Lines , “Since the weight data for a neural network is known when the network is configured and optimised (typically the weights are generated for the filters on a neural network being trained)” teaches trained weights representative of the neural network).
Regarding Claim 42,
Martin teaches the article of claim 41, 
wherein the reduced set of parameters to comprise one or more reduced kernel slices to comprise trained weight parameters to have non-zero values (Martin, Col. 24 Lines 53-55, “When the size of a filter kernel is larger than can be fitted into a weight buffer it is necessary to split filters so that each filter is processed over more than one pass” teaches the filter kernel being split (corresponding to one or more reduced kernel slices). Col. 12 Lines 50-55, “Since the weight data for a neural network is known when the network is configured and optimised (typically the weights are generated for the filters on a neural network being trained), a sparsity map for the weight data may be calculated in advance and stored with the weights in memory” teaches the filter kernels (corresponding to one or more reduced kernel slices) comprising sparse weight, representative of the neural network, that are trained. Col. 13 Lines 1-5, “The above approach means that the time taken to process each neuron varies depending on the sparsity of the input data and weights for that neuron. Overall, performance is improved and the power consumption reduced by not evaluating zero values held at the registers 305 and 306” teaches sparsity of the input data and weights (corresponds to weight parameters having non-zero values)).
Regarding Claim 43,
Martin teaches the article of claim 42, 
wherein the one or more reduced kernel slices to comprise one or more two-dimensional slices of one or more three-dimensional kernels (Martin, FIG. 1 and Col. 6 Lines 23-31, “the format of data used in a CNN may be formed of a plurality of planes. The input data may be arranged as P planes of data, where each plane has a dimension x×y. The CNN comprises a plurality of layers each of which has associated therewith a plurality of filters w0 . . . wn. The filters w0 . . . wn each have a dimension m×n×P and are be applied to the input data according to a convolution operation across a number of steps in directions and t, as illustrated in FIG. 1” teaches a three-dimensional filter (corresponds to kernel) with a plurality of two-dimensional planes (corresponds to slices)).

Response to Arguments
Applicant's arguments filed 3/9/2022 with respect to the 35 U.S.C. 101 rejection to claims 1-52 have been fully considered but they are not persuasive. Applicant asserts that “Assignee respectfully submits that "determining, utilizing the processor of the computing device, a reduced set of parameters comprising the one or more parameters having non-zero values and excluding the one or more parameters having values of zero; mapping, utilizing the processor, the reduced set of parameters to a plurality of multiplication circuits of the computing device to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits" as recited, for example, in amended claim 1 comprises "an additional element reflects an improvement in the functioning of a computer" and/or "a particular machine or manufacture that is integral to the claim," thus satisfying at least elements (1) and/or (3) mentioned above. Assignee further submits that "determining, utilizing the processor of the computing device, a reduced set of parameters comprising the one or more parameters having non-zero values and excluding the one or more parameters having values of zero; mapping, utilizing the processor, the reduced set of parameters to a plurality of multiplication circuits of the computing device to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits" are examples of "an additional element applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception," and thus at least element (5) is also satisfied.” (Remarks, pg. 24).
Examiner’s Response:
The Examiner respectfully disagrees. The limitation “to affect an increase in concurrent mappings of the set of parameters representative of the neural network to the plurality of multiplication circuits” merely recites the idea of a solution or outcome, rather than details of how to accomplish an increase in concurrent mapping under MPEP 2106.05(f)(1). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122